Citation Nr: 0711297	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for actinic keratosis.

2. Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial compensable disability rating 
for lipoma scars.

5.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD) with 
steatosis of liver with early fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.

The Board notes that in an October 2004 letter, the veteran 
withdrew his original September 2003 request for an appeals 
hearing at the RO.  There is no further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, thus, the Board deems the veteran's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

The veteran's service connection claims for a right shoulder 
and low back disorders and higher ratings for lipoma scars 
and GERD with steatosis of the liver with early brosis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ).  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

There is no competent medical evidence of actinic keratosis.




CONCLUSION OF LAW

Claimed actinic keratosis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, March 
2005 and October 2006 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the appellant of 
what evidence was needed to establish service connection and 
an increase in rating, of what VA would do or had done, and 
what evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The Board finds that the evidence of record -- service 
medical records, private treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for the the issue addressed 
in this decision have been met.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue on appeal and that VA 
has satisfied, to the extent possible, the duty to assist.  
It follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

The veteran contends that his claimed actinic keratosis was 
incurred during military service.  

Service medical records show that in January 2000 the veteran 
was treated for and diagnosed with actinic keratosis.  In his 
separation examination report, the veteran reported skin 
conditions, but the veteran was found to be clinically normal 
for his skin upon discharge.  In February 2000, he was 
treated for actinic keratosis in the region of his left 
temple.  

Postservice evidence includes VA treatment records between 
January 2003 and January 2006.  However, the medical 
treatment records are devoid of evidence for complaints, 
treatment, and diagnoses of actinic keratosis.  In January 
2003, a VA physician noted that the veteran's skin was normal 
without rashes or lesions.  Since VA treatment records show 
no record of any diagnosis of actinic keratosis, the Board 
finds that there is no medical evidence of a current 
disability.  In the absence of competent medical evidence of 
a current medical diagnosis for actinic keratosis the 
veteran's claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for actinic keratosis; it follows that, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for actinic keratosis is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The veteran contends that his claimed right shoulder and low 
back disorders were incurred in service.  He also contends 
that compensable disability ratings for his service-connected 
GERD with steatosis of the liver and lipoma scars should be 
assigned to better reflect his symptomatology.  Further, the 
veteran requests that his service-connected GERD with 
steatosis of the liver should be separately rated.

The duty to assist includes obtaining private treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board notes 
that the AOJ had previously scheduled the veteran for a 
February 2006 VA joints examination.  However, the veteran 
cancelled the said examination and requested a QTC 
examination.  It appears that the AOJ did not respond to the 
veteran's request.

Further, the claims file contains an undated private medical 
opinion from M. Wade, D.C., indicating that the veteran has 
receiving on-going treatment from him regarding right 
shoulder pain and low back conditions.  The treatment 
provider is located in Muskogee, Oklahoma and his address is 
contained in the claims file.  On remand, the AOJ should 
again ask the veteran to identify any health care providers 
who have treated him for his disorders on appeal and attempt 
to obtain relevant treatment records, in particular records 
from M. Wade, D.C.

Service medical records show that the veteran was treated for 
his right shoulder and lower back while in service.  
Regarding the right shoulder, in March 1995, the veteran 
complained of and was treated for right shoulder pain for 3 
months.  It is documented that his right shoulder popped-out 
and his range of motion was restricted.  A follow up 
examination, in December 1995, revealed that he had right 
shoulder tendonitis, impingement syndrome, and refractor cuff 
tear.  Separation examination report shows that the veteran 
reported joint trouble and painful shoulder.  He was again 
treated for his right shoulder in February 2000 and in 
January 2001.  It appears that he continued to receive 
treatment from M. Wade, D.C., for his right shoulder disorder 
after discharge.  After receipt of records, the veteran 
should be scheduled for an examination to ascertain the 
etiology, nature, and extent of any right shoulder disorders.  

Regarding the lower back, the veteran started reporting lower 
back pain in July 1993.  He was placed on light duty due to 
his symptoms.  An August 1993 medical report noted that the 
veteran's back pain maybe caused by heavy lifting.  X-ray 
examinations in the same month revealed that the veteran had 
transitional L-S vertebra.  The veteran was again treated for 
back pain in May 1996 and January 2000.  Upon separation, the 
veteran reported recurrent back pain.  Postservice VA 
treatment records show that the veteran was diagnosed with 
fibromyalgia of the back.  It appears that he continued to 
receive treatment from M. Wade, D.C., for his low back 
conditions, to include fibromyalgia, lumbar spine strain, and 
degenerative disc disease.  After receipt of records, the 
veteran should be scheduled for an examination to ascertain 
the etiology, nature, and extent of any low back disorders.  
If a congenital back condition is found, the examiner should 
opine as to whether it was aggravated by military service.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The veteran should also be scheduled for VA examinations by 
appropriate VA specialists to ascertain the nature and extent 
of his service-connected disorders to include lipoma scars 
and GERD with steatosis of the liver with early fibrosis.

Regarding the retrieval of records and appearing for VA 
examinations, the Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The Board notes that in his February 2003 notice of 
disagreement, the veteran requested that his service-
connected GERD, with steatosis of the liver with early 
fibrosis, to be rated as separate disabilities.  On remand, 
the AOJ should determine whether or not separate ratings 
should be assigned.  The provisions of 38 C.F.R. § 4.40 
(2006) should be considered in the evaluations.

Lastly, the Statement of the Case issued to the appellant 
must be complete enough to allow the appellant to present his 
or her argument before the Board and must contain a summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 19.29 (2006).  In the present appeal, the 
September 2003 Statement of the Case did not include the 
applicable regulations pertaining to an increased rating 
claim for lipoma scars under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The Board notes that the standard for a service 
connection claim was given, despite the lipoma scars claim 
having been service connected at 0 percent effective February 
16, 2000.

In this regard, the appellant has not been afforded the laws 
and regulations pertaining to his increased rating claim for 
lipoma scars.  The Board further notes that effective on 
August 30, 2002, the regulations pertaining to evaluating 
disabilities of the skin were revised.  See 67 Fed. Reg. 
49590, 49596 (July 31, 2002).  There were minor corrections 
to the criteria issued at a later date.  See 67 Fed. Reg. 
58448 (Sept. 16, 2002).  To ensure due process, on remand, 
the AOJ should issue a Supplemental Statement of the Case 
that includes the old and new laws and regulations pertaining 
to Diagnostic Code 7804.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for symptomatology of 
his right shoulder, low back, lipoma 
scars, and GERD, with steatosis of the 
liver, disabilities.  The VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  In 
particular, VA should obtain missing 
records from M. Wade, D.C., in Muskogee, 
Oklahoma.  If records are unavailable, 
please have the health care provider so 
indicate.

2.  After completion of the above, the 
veteran should be scheduled for a VA/QTC 
orthopedic examination, by an appropriate 
specialist, to ascertain the nature, 
extent, and etiology of any right 
shoulder and low back disorders, 
including transitional L-S vertebra, 
fibromyalgia, and degenerative disc 
disease.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report(s) should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays 
and magnetic resonace imaging (MRI).  The 
examination report(s) should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his claimed 
disorder(s) and reviewing the claims 
file, the examiner should offer an 
opinion as to whether any right shoulder 
and low back disorders found is at least 
as likely as not (50 percent or more 
probability) began during, or was 
aggravated as the result of some incident 
of active service.  If congenital 
disorders are found, the examiner(s) 
should opine as to whether such disorders 
have been aggravated by service.  If the 
etiology of the diagnosed disorder(s) is 
attributed to multiple factors/events, 
the examiner(s) should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The veteran should also be afforded 
VA/QTC examinations regarding his 
service-connected lipoma scars and GERD 
with steatosis of the liver with early 
fibrosis, by the appropriate specialists, 
to assess the nature and severity of the 
disabilities.  The examiners should 
review the pertinent evidence in the 
claims file and must indicate in the 
examination reports that such was 
performed.  Further, all indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  

Regarding the lipoma scars, the examiner 
should be provided with copies of the old 
and new rating criteria for skin 
conditions to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected lipoma 
scar.  With regard to GERD with steatosis 
of the liver with early fibrosis, the 
examiner should indicate whether there is 
epigastric distress accompanied by arm or 
shoulder pain causing considerable 
impairment of health.  Further, the 
examiner should indicate whether the 
veteran's right shoulder pain is 
attributable to GERD or whether it is due 
to any non-service-connected disorders, 
including right shoulder disability.

A complete rationale should be provided 
for any opinions given and all clinical 
findings should be reported in detail.  
If any requested medical opinion s cannot 
be given, the examiners should state the 
reason why.

3.  The AOJ should determine whether or 
not separate ratings should be assigned 
for the veteran's GERD and steatosis of 
the liver with early fibrosis.  If the 
AOJ rates the veteran's disabilities 
jointly, a citation to the pertinent law 
and regulation supporting the 
determination to rate them together must 
be provided.  Alternatively, the AOJ 
should rate the disability of GERD and 
steatosis of the liver separately.  

4. The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notifications or refusal to report 
notice, whichever is applicable, should 
be obtained by the AOJ and associated 
with the claims folder.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  The AOJ should issue a 
Supplemental Statement of the case with 
the appropriate laws and regulations 
regarding an initial compensable rating 
for lipoma scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This Supplemental 
Statement of the Case should also include 
any evidence added to the record.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


